         Case 2:20-cv-00044-BSM-JTR Document 19 Filed 03/05/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION

THOMAS M. HENDLEY                                                              PLAINTIFF
Reg. #54647-019

v.                           CASE NO. 2:20-CV-00044-BSM

ROBERT WEAVER, et al.                                                      DEFENDANTS

                                         ORDER

         Having carefully reviewed the record, Magistrate Judge J. Thomas Ray’s proposed

findings and recommendations [Doc. No. 10] is adopted.

         Hendley may proceed with his Bivens claim against Hunt, Weaver, and Mulholland,

in their individual capacities, based on retaliation and equal protection theories. Hendley’s

claim against UNICOR is dismissed with prejudice. Hendley’s individual-capacity Bivens

claims against Holmes, Harris, and Bashaw are dismissed. Hendley’s official-capacity

Bivens claim against all defendants is dismissed with prejudice. Hendley’s FTCA claim

against all defendants is dismissed. UNICOR, Holmes, Harris, Bashaw, and Federal Prison

Ind., Inc. are removed as parties. An in forma pauperis appeal would not be taken in good

faith.

         IT IS SO ORDERED this 5th day of March, 2021.




                                                         UNITED STATES DISTRICT JUDGE
